Citation Nr: 0101326	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  96-04 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hyperthyroidism.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 to include hyperthyroidism and 
hypothyroidism with secondary weight gain and diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board construes the appellant's claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 as 
including hypothyroidism.


REMAND

A review of the record shows that the veteran, in part, is 
claiming compensation benefits for an increase in the 
severity of his hyperthyroidism, hypothyroidism, including 
weight gain and diabetes mellitus, which were the result of 
treatment he received at a VA medical facility during 1971.  
The veteran submitted his claim during 1994.  The evidence 
shows that the veteran was treated by VA for hyperthyroidism 
in August 1971.  Subsequent treatment included radioactive 
iodine therapy.  In March 1974, he was again hospitalized at 
a VA medical facility at which time he was treated for 
hypothyroidism due to radioactive iodine and diabetes 
mellitus.  

In September 1997, the veteran was evaluated by VA for the 
purpose of obtaining a medical opinion on whether treatment 
with radioactive iodine could have caused weight gain with 
subsequent development of diabetes mellitus.  At that time, 
the examiner stated that it was likely that the veteran's 
weight gain from hyperthyroidism caused by the radioactive 
iodine treatment had resulted in a pre-existing genetic 
predisposition for diabetes mellitus to be expressed.  The 
examiner went on to state that the radioactive iodine had not 
caused the diabetes mellitus.  It was well known that glucose 
tolerance worsens with weight gain, but was reversible with 
weight loss.  This had occurred in the veteran's case.  The 
veteran had a predisposition to diabetes as evidenced by the 
co-existing diseases of autoimmune thyroid disease and 
pernicious anemia, both of which occurred with increased 
frequency in patients that are prone to develop diabetes 
mellitus.  The examiner made no reference in the opinion to 
hypothyroidism.

Also of record is a statement of D. C. T., M.D., dated in 
March 1998, and a statement of A. J. B., D.O., dated in April 
1998.  These documents include opinions that the veteran's 
weight gain, which resulted from hypothyroidism from 
radioactive iodine treatment, had resulted in the development 
of diabetes mellitus, either directly or by acceleration of 
the diabetes due to endocrine stress resulting from obesity.  

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.385 (2000).

Applicable regulations provide that, in determining that 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately. 
38 C.F.R. § 3.358(b)(c).  In determining whether additional 
disability resulted from a disease or an injury or an 
aggravation of an existing disease or injury suffered as a 
result of hospitalization, or medical or surgical treatment, 
the following considerations will govern: It will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of 
existing disease or injury and not merely coincidental 
therewith; and the mere fact that aggravation occurred will 
not suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of hospitalization or medical or surgical 
treatment.  Id.

38 U.S.C.A.§ 1151 was amended with regard as to what 
constitutes a "qualifying additional disability."  The 
revisions became effective October 1, 1997.  The amendment 
serves to further restrict the application of 38 U.S.C.A. § 
1151 as negligence is now a factor be considered and, thus, 
would be less favorable to veteran than the statute prior to 
the revisions.  

The United States Court of Appeals for Veterans Claims has 
held that where the law changes after a claim has been filed 
or reopened, but before the administrative or judicial 
process has been concluded, the version most favorable will 
apply, unless Congress provided otherwise or permitted the VA 
Secretary to provide otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the disabilities in issue, 
to include his hyperthyroidism since 
military service, which have not been 
previously submitted.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

3.  The RO should forward the veteran's 
claims folder to an appropriate VA 
specialist for review.  Thereafter, it is 
requested that the specialist render an 
opinion as to whether it is as likely as 
not that the veteran developed additional 
disability, to include aggravation of his 
hyperthyroidism, hypothyroidism, weight 
gain or diabetes mellitus, as a result of 
treatment rendered at a VA medical 
facility for hyperthyroidism beginning in 
August 1971.

If the examiner finds additional 
disability(ies) said disability(ies) 
should be identified and the examiner 
should furnish an opinion as to whether 
such additional disability is: (1) 
causally related to the VA treatment; (2) 
merely coincidental with that treatment; 
(3) is a continuance or natural progress 
of the condition for which the veteran 
underwent treatment; or, (4) is the 
certain or near certain result of the 
treatment.  The examiner should be 
informed that negligence is not a 
consideration in this case.

If it is determined that the VA treatment 
resulted in the development of additional 
disability, to include hyperthyroidism 
and/or hypothyroidism, the examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
additional disability, to include 
hyperthyroidism and/or hypothyroidism, 
lead to the development, either directly 
or by aggravation, of the veteran's 
diabetes mellitus.  The specialist should 
provide complete rationale for all 
conclusions reached.  If the specialist 
desires a current examination or 
additional testing it should be 
accomplished.

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to this Board for 
further appellate consideration.  The appellant need take no 
action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




